Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS
22.  (Currently Amended) A method for applying force to a work material comprising:
loading work material between a first clamp bar with a bottom surface and a second clamp bar with a top surface;
abutting the work material with a first clamping foot on a first clamp assembly;
accommodating the work material by moving at least one clamp arm on the first clamp assembly wherein at least one clamp arm has a critical point that defines an angle between a first end and a second end of the respective clamp arm, wherein the angle is angled towards the material when in a clamping position;
	applying a first horizontal force with the clamping foot to a first side of the work material;
	contacting a second side of the work material with a second clamping foot on a second clamp assembly;
	accommodating the work material by moving at least one clamp arm on the second clamp assembly;
	applying a second horizontal force with the clamping foot to a second side of the work material;
	applying a first vertical force with the bottom surface of the first clamp bar on a top surface of the work material; and
	applying a second vertical force with the top surface of the second clamp bar on a bottom surface of the work material.

Remarks:  Claim was amended to remove an additional period (“.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723